DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed April 29, 2022 has been entered.
Claims 1-13 and 21 are cancelled.
Claims 19, 20 and 22 are currently amended.
Claims 23-36 are newly submitted.
Claims 14-20 and 22-36 are pending.
Claim Objections
Claim 19 is objected to because of the following informalities:  “plate” should be amended to read “plant”.  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 19-22 in the reply filed on September 7, 2021 is acknowledged.
Claims 14-18 are withdrawn as drawn to non-elected inventions.
Claims 19-20 and 22-36 are drawn to the elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23, 24, 31-34 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 23, 24, 31-34 and 36 require introducing the expression of a modified protein, yet they depend on claim 20, which is drawn to reducing expression of an endogenous protein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 and 22-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a plant produced by a method of reducing expression of an endogenous protein and introducing expression of a modified protein, wherein the endogenous protein has at least about 75% sequence identity with SEQ ID NO: 1 over its full length, and wherein the plant also has an introduced modified protein having at least 75% sequence identity to positions 1-66 and 78-308 of SEQ ID NO: 1 and there is a modification of one or more amino acid residues of positions 67-77 of SEQ ID NO: 1 or is a truncated protein  having a deletion of positions 309-378 of SEQ ID NO: 1 and the plant has an increased resistance to at least one bipartite member of the Geminiviridae family as compared to an otherwise identical control plant cell, plant tissue or plant not having reduced expression of the endogenous gene, and there is resistance to at least one bipartite member and one monopartite member of the Geminiviridae family, or the virus is Begomovirus, including in any plant species.
Claims are also drawn to a method of producing said plant cell, plant tissue or plant by reducing the expression of a wild type protein that has at least about 75% sequence identity with SEQ ID NO: 1 over its full length, and wherein the plant cell, plant tissue or plant has an increased resistance to at least one bipartite member of the Geminiviridae family, and said method that may further comprise introducing the expression of a modified protein having at least 75% sequence identity to positions 1-66 and 78-308 of SEQ ID NO: 1 and there is a modification of one or more amino acid residues of positions 67-77 of SEQ ID NO: 1 or is a truncated protein  having a deletion of positions 309-378 of SEQ ID NO: 1.
The claims are drawn to a method of producing a plant cell, plant tissue or plant of any species generically having reduced expression of a protein having as little as 75% sequence identity with SEQ ID NO: 1, wherein the plant cell, plant tissue or plant has increased resistance to at least one bipartite member of the Geminiviridae family and a method of making said plant cell, plant tissue or plant.  And claim 23 also requires introducing the expression of a modified protein.  However, the specification only discloses two modified dTP genes in pepper plants produced by random mutagenesis and resulting in one splice site variation (SEQ ID NO: 3) and one mutation resulting in a STOP codon and truncating the protein (SEQ ID NO: 5) that are demonstrated to impart resistance to monopartite and bipartite Geminiviruses, including Pepper Yellow Leaf Curl Indonesia Virus and Pepper Leaf Curl Virus in pepper plants.  
In addition, the specification asserts that silencing the Pelo gene in tomato provides resistance against a monopartite member of the Geminviridae family, but does not provide resistance against any bipartite Geminiviridae family members (page 2).  The claims are drawn to a large genus of possible structures to confer the functional characteristics of reduced expression of a protein having as little as 75% sequence identity with SEQ ID NO: 1 in combination with increased resistance to both monopartite and bipartite Geminiviruses, yet only two specific structures have been provided that confer resistance in pepper plants to a bipartite Geminivirus.  The specification does not disclose the structural features that are required to increase resistance to bipartite Geminiviruses in any plant species.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicants argue that while the specification discloses only two mutations in pepper plants that confer the claimed resistance, the specification also discloses Arabidopsis plants having a deleted dTP gene that were complemented with the dTP gene from other plant species, showing that deletion of the dTP gene reduced virus replication, but complementation with genes from other species increased susceptibility.  
The Examiner maintains that only two pepper plants have been disclosed that were produced by random mutagenesis and resulting in one splice site variation (SEQ ID NO: 3) and one mutation resulting in a STOP codon and truncating the protein (SEQ ID NO: 5) that are demonstrated to impart resistance to monopartite and bipartite Geminiviruses, including Pepper Yellow Leaf Curl Indonesia Virus and Pepper Leaf Curl Virus in pepper plants.  These appear to be plants with modified endogenous dTP gene, but not plants that have an introduced gene for expression of a modified protein, as required by claim 23.  And as stated above, it was known that the reduction of dTP gene expression may not result in resistance to monopartite and bipartite Geminiviruses, as was shown in tomato, and the claims are broadly drawn to generating virus resistant plants of any plant species by reducing expression of the endogenous dTP gene.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662